UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 ES BANCSHARES, INC. (Exact name of small business issuer as specified in its charter) MARYLAND 20-4663714 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 68 North Plank Road, Newburgh, New York 12550 (Address of principal executive offices) (866) 646-0003 Issuer’s telephone number, including area code: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES [X]. NO []. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES []. NO []. Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. YES [].NO [X]. State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date. As of November 12, 2010 there were 2,071,070 issued and outstanding shares of the Registrant’s Common Stock ES BANCSHARES, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 PART I – FINANCIAL INFORMATION Page Item 1.
